Citation Nr: 1418730	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) of the cervical spine, also claimed as neck pain. 

2.  Entitlement to service connection for headaches, claimed as head pain.

3.  Entitlement to service connection for a balance impairment. 

4.  Entitlement to service connection for a dental condition, claimed as upper denture bone loss and jaw misalignment.

5.  Entitlement to service connection for a residuals of septoplasty, claimed as repaired broken nose. 

6.  Entitlement to service connection for a respiratory disability, claimed as difficulty breathing. 



7.  Entitlement to service connection for memory loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for the disabilities enumerated on the title page. 

The Veteran testified at a hearing in support of his claims in April 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In September 2011, the Board issued a decision that, in pertinent part, denied the appealed claims of service connection for a balance impairment and a dental condition, claimed as upper denture bone loss and jaw misalignment.  The Board remanded the claim for service connection for service connection for residuals of a septoplasty, a respiratory disability, headaches, neck pain, and memory loss, for additional development.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

In an October 2012 rating decision, the AMC implemented the portion of the Board's September 2011 decision which determined that service connection for bilateral hearing loss was warranted; a 10 percent initial evaluation was assigned, effective from February 28, 2008.  To the Board's knowledge, the Veteran has not disagreed with that decision.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is no longer in appellate status.

The issue of entitlement to service connection for memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's cervical spine disability, to include DDD of the cervical spine, also claimed as neck pain, is not shown to have had its onset during service; arthritis of the cervical spine was not manifest to a compensable degree within one year of separation from service; and a cervical spine disorder, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

2.  The most probative evidence indicates the Veteran's headaches, also claimed as head pain, are not shown to have had onset during service; and a headache disorder, first documented after service, is not shown to be related to any injury, disease, or event of service origin.

3.  The competent and credible evidence of record does not show that the Veteran has been diagnosed with a balance impairment. 

4.  The Veteran was discharged from active service in 1969 with full upper dentures that are not claimed to be the result of dental trauma; his claim was submitted in 2008.

5.  The most probative evidence indicates the Veteran currently suffers from residuals of a septoplasty. 

6.  The competent and credible evidence of record does not show that the Veteran has been diagnosed with a respiratory disability.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a chronic headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

3.  The criteria for establishing service connection for balance impairment have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

4.  The criteria for establishing service connection for a dental disorder, including upper denture bone loss and jaw misalignment, to include for purposes of entitlement to VA outpatient treatment, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).

5.  The requirements for establishing service connection for residuals of septoplasty have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for establishing service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in July 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration.  Thereafter, the claims were readjudicated in the October 2010 and October 2012 supplemental statements of the case.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2011 Board hearing, the Acting Veterans Law Judge noted the elements of the claims that was lacking to substantiate the claims for service connection.  The Veteran was assisted at the hearing by his accredited representative and his representative and the Acting Veterans Law Judge asked questions concerning events in service, treatment history, and symptomatology and the relationship between service and the claimed current disabilities.  The Acting Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, to include medical opinions and records in support of the claims.  Specifically, it was suggested that the Veteran's spouse submit a lay statement in support of his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has any prejudice been identified in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims herein decided.  As such, the Board finds that the essential duties set forth in 38 C.F.R. § 3.103(c)(2) were met.

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) and service personnel records (SPRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  The Veteran identified several private health care providers and many of them provided negative responses instead of submitting records due to the remoteness of treatment.  In addition, the Veteran was provided with adequate VA examinations in connection with the claims for entitlement to service connection for septoplasty, a respiratory disability, DDD of the cervical spine, and headaches.  The Board finds that the examinations were adequate because they based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The examiners also provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not been afforded VA examinations to assess the nature and etiology of his dental condition and balance impairment, prostate cancer, or erectile dysfunction.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veterans Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

With regard to the Veteran's dental claim, the issue of service connection for a dental condition, an examination is not necessary since, as will be detailed below, the Veteran has failed to state a claim upon which relief can be granted.  See VAOPGCPREC 5-2004. 

With regard to the balance impairment, as will be explained below, the Veteran has not been shown to have balance impairment at any time during the pendency of the appeal.  Therefore, because there is no prima facie case for service connection the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). 

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as a neurological disorder or arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  Id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 303.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Neck Pain and Headaches

The Veteran asserts that in June 1968, he was attacked by four or five men and struck on the head with a stick that was larger than a baseball bat.  He testified regarding this incident at his April 2011 hearing and submitted several lay statements describing the incident.  At his April 2011 hearing, he testified that he was knocked unconscious by the blow and taken to the infirmary.  The Veteran reported feeling groggy and confused.  He asserted that he has experienced headaches and neck pain since he was attacked in 1968. 

In this case, the medical evidence shows that the Veteran has a current diagnoses of osteoarthritis and DDD of the cervical spine.  Additionally, the Veteran is competent to report headache symptomatology he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Thus, the remaining question before the Board is whether such disabilities  are related to service.  

The Veteran's treatment records show he sustained a blow to the head in August 1968 when he was hit with a stick.  He was dazed and groggy, but not unconscious.  The Veteran denied a headache at that time.  He was diagnosed with a contusion of the scalp.  An examination was noted to be within normal limits.  He was released to return to the clinic on an as-need-basis.  

In a December 1968 letter, his spouse, P. B. wrote, "I do hope your headaches do not bother you anymore and that you[']re feeling fine lately."  P. B. submitted a statement after the Veteran's hearing indicating that he had experienced neck problems and headaches since he was attacked.  

The service treatment records contain no complaints, history or findings of neck or head problems, and on separation from service in September 1968, the Veteran's spine and neurological system was clinically evaluated abnormal.  The records suggests that following the in-service injury his complaints resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any neck or head disability onset or chronicity in service. 

After service, a March 2009 VA MRI of the Veteran's cervical spine revealed multilevel degenerative changes with disc space narrowing.  The Veteran reported onset of neck pain and headaches since service.  

The Board acknowledges that arthritis and headaches related to an organic neurological disease or condition, are considered "chronic" disabilities.  However, the theory of continuity of symptomatology is only required when the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  As previously noted, neither a chronic headache disorder or a cervical spine disability was not noted in service.  Additionally, none was noted within the presumptive period post service.  

As an aside, and in the alternative, even when considering the Veteran's competent and credible report of neck and head problems in service, the evidence still does not support a finding of continuity of symptomatology for cervical spine arthritis, and at no time has an organic neurological disease manifested by headaches been diagnosed.  After service, the next record of treatment for a neck or head disorder is not until approximately 2009, approximately 40 years after discharge from service.  This evidence weighs against the Veteran's claims.  That is, the prolonged period without complaint or treatment for the neck and head at least until 2009, and the lack of clinical findings relating to either disability until many years after service discharge, factor against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As noted, the initial radiographic documentation of degenerative changes of the spine is well beyond the one-year presumptive period for manifestation of arthritis.  And, as noted above, the claims file contains no reference to treatment for an organic neurological disease manifested by headaches.  As such, service connection cannot be established for arthritis affecting the spine or headaches on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Thus, the Board finds that service connection for arthritis or headaches is not warranted on a presumptive basis as a chronic disease. 

The Board acknowledges that the Veteran asserted that he received treatment for headaches and neck pain beginning in 1969; however he noted that no medical records from the 1970s, 1980s, and 1990s are available because they have been purged.  The RO attempted to obtain such records, but received negative replies from numerous private physicians.  As such, additional evidentiary development in an effort to corroborate the Veteran's contentions that he was diagnosed and treated for the claimed disabilities within one year of discharge from service is not warranted.  

On the question of a link between the claimed disabilities and service, there is evidence both for and against the claims.  

The evidence in favor of the claim consists of the February 2010 medical opinion report prepared by Dr. J.F.M., a private physician who reported treating the Veteran since 2001.  Dr. J.F.M. noted that the Veteran had incurred a closed head/neck injury in 1968, and since that time the Veteran had experienced problems with the neck and occipital region of the head.  He was referred for an orthopedic evaluation and was diagnosed with DDD of the cervical spine, which the examiner noted may have been precipitated by the in-service injury.  Thus, although the statement was made by a health-care professional, the statement is nevertheless conclusory without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's cervical spine disability and related headaches had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  As such, the Board affords the opinion is less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the clinician did not provide a rationale or discussion to illustrate how the opinion was reached or what clinical data would support the opinion.

The evidence against the claims consists of the medical opinions of multiple VA examiners.  The Veteran underwent a neurological disorders examination in June 2009, a spine examination in June 2010, and a traumatic brain injury (TBI) examination in July 2010.  

At his June 2009 VA neurological disorders examination, the Veteran reported having "incapacitating troubles" since his head injury in August 1968, but the examiner opined that the Veteran had no cerebral dysfunction and no residuals of a head trauma.  

At his June 2010 VA spine examination, the Veteran reported continuing neck pain since he was attacked in August 1968.  In an August 2010 addendum to the examination report, the examiner opined that the Veteran's DDD of the cervical spine was not related to service based upon the 40 year gap between the injury and first treatment for the claimed disorder.  

In August 2010, the spine and TBI examiners both provided addenda to their examination reports.  In the August 2010 addendum to the TBI examination, the examiner opined that it was less likely that there is a relationship between a blow to the skull and the Veteran's DDD of the spine.  The examiner further noted that the Veteran's current mental status examination was inconsistent with a finding of TBI residuals, and as such, it was less likely than not that there were any permanent residuals from the 1968 head injury.  The examiner addressed Dr. J.F.M.'s opinion statement in February 2010, and noted that Dr. J.F.M. was a family practitioner not specialized in neurological disorders, and unlike the examiner, there was no indication that Dr. J.F.M.'s opinion was based on a review of the Veteran's claims file, to include relevant medical records, in formulating the positive nexus opinion.   

During his July 2010 TBI examination, the examiner opined that the Veteran's headaches were caused by his cervical spine condition and were not typical of post-traumatic headaches.  

In an addendum report in August 2010, the VA spine examiner noted that following the in-service injury the Veteran had a normal neurological evaluation and treatment records showed no further treatment for head trauma.  As such, the examiner reiterated that it was less likely as not that the Veteran's current cervical spine DDD and osteoarthritis was due to the in-service injury 40 years earlier.   

On VA spine examination in October 2011 noted a diagnosis of DDD of the cervical spine.  The examiner also noted that the Veteran's reports of onset of neck pain following a blow to the head in 1968.  The Veteran reported having been hospitalized three weeks due to the injury.  

On VA TBI examination in November 2011, the Veteran complained of headaches on the left side of his head, along with balance and short-term memory problems.  On examination there were no objective findings of memory problems.  The examiner diagnosed head concussion as of August 1968, nontraumatic brain injury, cervical spine spondylosis and cervical DDD.  The examiner opined that the Veteran's head and neck pain were less likely than not related to the August 1968 in-service injury.  The examiner explained that the Veteran's symptoms were attributable to the cervical spine spondylosis and disc bulging, which were less likely than not related to the 1968 head injury.   

The Board assigns greater weight to the medical opinions of the VA examiners because the examiners applied medical analysis to the significant facts of the case.  The opinions provided adequate rationale and are consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiners' opinion were based on review of the Veteran's claims file, to include the service treatment records, and included an examination of the Veteran, and addressed his contentions as well as the February 2010 private physician's opinion that associated the Veteran's current neck and head problems to the Veteran's in-service head trauma.  The examiners explained why current findings associated with the cervical spine disorder and related headaches were not due to service, to include the 1968 head injury.  Collectively, the opinions contain an internal logic consistent with the known facts, as well as with other evidence of record.  

The Board notes that the Veteran has submitted internet articles regarding TBI, concussions and headaches, in support of his claims.  However, the record does not contain competent and credible evidence as to whether the Veteran's disabilities are related to service.  In fact, the most probative medical evidence does not associate the Veteran's neck disorder and headaches to service. 

The Board recognizes the Veteran's contentions as to the diagnosis of a cervical spine disability and headaches and the relationship between the neck and head problems and the in-service head injury, with recurrence of symptoms.  The Veteran is competent to report about what he experienced; however, as to the specific issues in this case, the diagnosis of degenerative changes of the cervical spine and a chronic headache disorder, and their etiology are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnoses were based on clinical findings, to include radiographic studies and are medical in nature.  Due to the medical complexity of the issues involved, the  assertions of the Veteran and his spouse alone are insufficient to establish service connection.  As lay persons, neither the Veteran nor his spouse have been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, their lay assertions are of little, if any, probative value when offered to establish a causal connection between his cervical spine disability and headaches and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current cervical spine disability or headaches is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current headaches and cervical spine disabilities is not a competent medical opinion.  For the reasons set forth above, the Board finds the opinions of the VA examiners to be the most probative on this point. 

In summary, the most probative evidence shows that a cervical spine disability and a chronic headache disorder were not shown in service or for many years after service, and are not otherwise related to active service, to include a head injury therein.  

To the extent that the Veteran's headaches have been attributed to the cervical spine disability, as service connection has not been established for the cervical spine disability, there is no legal basis for entitlement to service connection for headaches as secondary to the cervical spine disability under 38 C.F.R. § 3.310(a).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Balance Impairment

The Veteran's medical records are negative for a diagnosis of a balance impairment.  His STRs note that after a blow to the head in August 1968, he was "dazed" for a few seconds.  At his July 2010 VA TBI examination, he reported that his "gyroscope" did not work very well.  Upon examination, his motor activity was normal.  His visuospatial orientation was normal.  The physician noted that there were "subjective symptoms that do not interfere with his [activities of daily living]."  He was not diagnosed with a balance impairment.  As there is no evidence of record showing a balance impairment, the first element of a service connection claim is not satisfied and his claim fails on that basis.  Hickson v. West, 12 Vet. App. 247, 253.

C.  Dental Condition

The Veteran seeks entitlement to service connection for a current dental disorder.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993). 

Service connection of dental conditions will be established under these circumstances, set forth in 38 C.F.R. § 3.381. 

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  (b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  (c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  (d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  (e) The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  (f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381. 

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161, which describes several "classes" of dental care.  The only potentially applicable class is Class II, which encompasses Veterans having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of discharge or release from active service, which took place before October 1, 1981.  38 C.F.R. § 17.161(b)(2).  Eligibility under Class II would entitle the Veteran to one-time treatment of such dental disability.  However, Class II-eligible Veterans who were discharged prior to 1981 must apply for outpatient dental treatment within one year of discharge. 

The Veteran asserts that having his upper teeth removed in service caused bone loss in his maxilla.  As a result, he asserts that he holds his jaw in an awkward position, and that his upper dentures fall out.  His STRs show that in April 1965, he had teeth numbers 1-17, 19, 30, and 32 extracted and then an alveolectomy was performed.  He was provided with upper dentures.  He was noted to have dentures at his September 1968 separation examination. 

After leaving the military, he was evaluated for a bone graft by Dr. K. L., a private oral and maxillofacial surgeon, in October 2007. Dr. K. L. noted that the Veteran was evaluated for possible bone placement of the left maxilla.  He wore an upper denture.  He had implants placed and the one in the left maxilla failed to integrate.  Two smaller implants were then placed subsequently failed to osseointegrate.  On examination, he had no obvious soft tissue lesions.  He was edentulous in the maxilla with atrophic changes in the anterior aspect.  There as an implant in the right maxilla and a small implant in the left maxilla that had some mobility. Dr. K. L. recommended a block graft be placed and thereafter an implant. Dr. K. L. also recommended a complete maxillary denture with full palatal coverage or placing a complete upper denture prosthesis. 

At his April 2011 video conference hearing, the Veteran testified that his dentures fall out.  He testified that he wore upper dentures at the time of his hearing.  

The Veteran has not argued that his dental disability is the result of trauma during service, and it is noted that dental treatment does not constitute dental trauma within the meaning of the law applicable to dental benefits.  VAOPGCPREC 5-97.  Therefore, the Veteran is actually claiming service connection for a dental disorder that would be rated as noncompensable under rating schedule even if it were not noted at the time of entry into service.  With respect to service connection for missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

The regulations cited above provide that service connection for replaceable missing teeth and for the inability to wear dentures as a result of loss of the alveolar process that is not due to trauma will be established for treatment purposes only.  As noted above, although the Veteran reports problems with it staying in place, he is still able to wear his upper denture.  The fact that he can wear an upper denture renders his disability noncompensable under the applicable Diagnostic Codes under 38 C.F.R. § 4.150.  Loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915, and to receive a compensable evaluation under those codes, the loss must not be replaceable with a prosthesis.  Id.  Diagnostic Code 9916 concerns malunion or nonunion of the maxilla, a condition with which the Veteran has not been diagnosed and therefore an evaluation under that code is not warranted. 

The Veteran was discharged from service in 1968, and, as such, can receive treatment only with a timely filed application.  That application needed to be submitted within one year of his discharge from active duty.  38 C.F.R. § 17.161(f).  While the Veteran was not notified of this restriction by the appropriate service department at the time of his discharge, such notification is not required for service personnel who are discharged prior to 1982.  See Woodson, 8 Vet. App. at 354. 

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

D.  Residuals of a Septectomy 

The Veteran asserts both that he has residuals of a May 1966 septectomy and subsequently developed breathing problems.  

In this case, the Veteran was noted to have broken his nose prior to service.  His November 1964 induction examination noted that he had a rhinoplasty at age 13.  Although the Veteran reported a medical history of shortness of breath secondary to indigestion, no respiratory problems were noted in the Veteran's induction examination.  In May 1966, he had a bone graft to his nose from his left iliac crest.  On separation from service in September 1968, the Veteran again endorsed a history of shortness of breath associated with stomach problems.  No respiratory problems were noted and on examination and the Veteran's nose, sinuses, mouth and throat were clinically evaluated as normal.  

At the April 2011 personal hearing, the Veteran testified that he had breathing problems in service, and that he has had them continuously since then.  In her May 2011 statement, the Veteran's spouse stated that she met the Veteran while he was in the military, and he had breathing problems then, and that he continued to have them.  The Board finds that the Veteran and his spouse are competent to describe observable symptoms such as breathing problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Veteran and P. B.'s statements are considered to be credible and sufficient to establish that he had surgery in service and subsequent breathing problems.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Upon review of the record, the Board finds the competent medical evidence shows that it is more likely than not that the Veteran currently experiences residuals of the May 1966 septectomy.  

In July 2001, Dr. S.C., a private otolaryngologist, head and neck surgeon, noted that the Veteran had many nose injuries "in the past probably in the service as well as sports."  While the Board finds Dr. S.C.'s medical opinion speculative, when combined with the competent, credible statements from the Veteran and his spouse, the opinion and the lay statements provide an indication that the disability may be associated with the Veteran's period of active service.  As such, Dr. S.C.'s medical opinion supports the claim.   

Significantly, the AOJ obtained a VA medical opinion report that supports the Veteran's claim for residuals of the in-service septectomy.  On VA nose and sinus examination in October 2011, following a review of the Veteran's claims file, the examiner determined that the Veteran suffered from a nasal problem that was relatively minimal.  The examiner diagnosed status post-nasoseptal reconstruction with some minimal obstruction in the vestibule on the right side.  The examiner further noted the Veteran's reports of problems breathing since the May 1966 in-service procedure, and opined that this could likely be the case because there was a definite narrowing of the vestibule on the right side where he had an implant.  

Accordingly, the Board finds the competent and credible evidence is at least in equipoise as to whether the Veteran's current sinus/breathing problems are residuals of his in-service May 1966 septectomy.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that service connection for residuals of a May 1966 septectomy is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Respiratory Disability

The VA examiner in October 2011, however, determined that the Veteran did not have a respiratory problem, but a nasal problem, and as such a respiratory disability was not diagnosed.  The evidence of record does not contain a diagnosis of a respiratory disorder, other than breathing problems associated with the Veteran's May 1966 septectomy.  The Veteran's complaints of breathing problems were considered a symptoms of residuals of the May 1966 septectomy, they were never considered a separate disability, nor has a separate respiratory disability been diagnosed at any time.  As there is no evidence of record showing a respiratory disability, the first element of a service connection claim is not satisfied and his claim fails on that basis.  Hickson v. West, 12 Vet. App. 247, 253.


ORDER

Service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine, also claimed as neck pain, is denied. 

Service connection for headaches, claimed as head pain, is denied.

Service connection for a balance impairment is denied. 

Service connection for upper denture bone loss and jaw misalignment is denied.

Service connection for a residuals of septoplasty, claimed as repaired broken nose, is granted. 

Service connection for a respiratory disability is denied. 


REMAND

The Veteran contends that he developed a memory problem after he was struck on the head in June 1968.  

At his July 2010 TBI examination, the examiner noted that because the Veteran's complaint of memory disturbance could not be confirmed on examination, "a neuropsychological screening is requested."  On mental disorders examination in October 2010, the Veteran complained of impaired short and long term memory. The examiner noted that neuropsychological was necessary to evaluated memory functioning.   

In September 2011, the Board noted that there was no record that the Veteran was scheduled for a neuropsychological screening, and as a result, there was no opinion of record regarding the etiology of his memory loss.  Accordingly, the claim was remanded for a VA examination with neuropsychological screening, to determine the etiology of his memory loss. 

A VA examiner in January 2014, diagnosed mild memory loss, however, the examiner did not address the etiology of memory loss.  Additionally, it remains unclear from the report whether the Veteran underwent a neuropsychological screening in connection with the examination.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the evidence of record, to include the VA examination reports, is inadequate pursuant to the September 2011 Board remand instructions, and that another examination and opinion are necessary prior to appellate review.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neuropsychological examination to determine the nature, extent, and etiology of any memory loss he may have.

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. 

The examiner should state whether a current or past diagnosis of memory loss is appropriate. 

If a diagnosis of memory loss is appropriate for any time period, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that this condition is related to an event, injury or disease in service, specifically his August 1968 head trauma. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


